UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Awareness For Teens, Inc. (Exact name of Registrant as specified in its charter) Nevada 27-3103778 (State of Incorporation) (I.R.S. Employer Identification No.) 3416 Rollsreach Drive San Diego, CA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. x Securities Act registration statement file number to which this form relates: No. 333-169246 Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE $0.10 (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. Awareness for Teens, Inc., a Nevadacorporation (the"Registrant") is registeringshares of itscommonstock, par value$.001 per share("Common Stock")pursuant to a registrationstatement filed on Form S-1 [Commission File No. 333-16926 (the"RegistrationStatement") that was filed with the Securities and Exchange Commission on September 7, 2009.Reference is made to the Prospectus forming a part of the RegistrationStatement and the sections entitled "Summary Information,”“Risk Factors” and"Descriptionof Securities,” andall amendments to theRegistrationStatement which had been filed and may befiled with theSecuritiesand ExchangeCommission,including subsequently theProspectuscontained therein are herebyincorporated by this reference into this Form 8-A. Item 2.Exhibits Exhibit No. Description Articles of Incorporation of Awareness for Teens,Inc. (Exhibit 3.1 to the Registrant'sForm S-1 RegistrationStatement filed with the Commission on September 7, 2009). Bylaws of Awareness for Teens,Inc. (Exhibit 3.1 to the Registrant's Form S-1 Registration Statement filed with the Commission on September 7, 2009). 2 SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Awareness For Teens, Inc. (Registrant) Date: January 27, 2012 By: /s/Maureen Cottrell Name:Maureen Cottrell Title:President (Principal Executive Officer), Secretary, Treasurer (Principal Financial Officer) and Sole Director 3
